Citation Nr: 1451967	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for a liver disability, to include cirrhosis with esophageal varices.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

VA must provide a VA medical examination in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

These requirements are met for each of the Veteran's claims before the Board.  VA treatment records reflect that the Veteran has been diagnosed as suffering from asthma, COPD, and a variety of liver disabilities.  

Though there is no explicit evidence of the Veteran's suffering from these disabilities during her active service, she contends that her current disabilities are related to her exposure to numerous toxic chemicals during her active service.  In her October 2010 notice of disagreement, she listed many of the toxins to which she believes she was exposed, including asbestos, lead paint, fuels, and other chemicals.  Further, she submitted internet research and a buddy statement from a fellow sailor who is also a nurse.  The research and the buddy statement help satisfy the second and third elements of the McLendon test, demonstrating that the Veteran may have been exposed to some toxins and at least an indication that her current disabilities may be associated with her service.  

That said, this evidence is not compelling enough or particularized enough to the Veteran and to her current disabilities to allow the Board to decide the claim.  Instead, this evidence invokes the need for current examinations, and the case must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records or service personnel records, including the Veteran's DD-214.  

2.  Obtain the Veteran's VA treatment records dated from April 2014 and thereafter.  

3.  Determine what chemicals or toxins the Veteran could have been exposed to during her active service aboard the USS Sanctuary by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other source that may have relevant information.  All attempts to obtain this information must be documented in the Veteran's claims file. 

4.  Thereafter, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma or COPD is related to her active service.  The examiner must also state whether it is at least as likely as not that any identified respiratory disorder is related to the Veteran's in-service exposure to chemicals and toxins, including those identified by the Veteran or found by VA's development.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of her liver disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified liver disability is related to her active service.  The examiner must also state whether it is at least as likely as not that any identified liver disability is related to the Veteran's in-service exposure to chemicals and toxins, including those identified by the Veteran or found by VA's development.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

